fulfillment of its part of a plea bargain" and may not "implicitly undercut
                the sentencing recommendation by attempting to persuade the sentencing
                court to impose a harsher sentence than that which it agreed to
                recommend." (internal quotation marks omitted)). Therefore, we
                            ORDER the judgment of conviction AFFIRMED. 1




                                        Gibbons



                Douglas


                cc: Hon. Brent T. Adams, District Judge
                     Washoe County Alternate Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




                       'The fast track statement does not comply with the provisions of
                NRAP 3C(h)(1) and NRAP 32(a)(4)-(5) because the text of the brief is not
                double-spaced and the footnotes are not in the same size as the text in the
                body of the brief. We caution appellant's counsel that future failure to
                comply with formatting requirements when filing briefs in this court may
                result in the imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A


                                                                                              MISEHME